UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 13-7373


DAVID BRIGHTWELL,

                Plaintiff - Appellant,

          v.

ANDREW MOULTRIE, Doctor; JOHN MOSS, P. A.; DAMON FAYALL,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Chief District
Judge. (8:12-cv-01520-DKC)


Submitted:   January 16, 2014              Decided:   January 22, 2014


Before GREGORY, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David Brightwell, Appellant Pro Se.           Michelle Jacquelyn
Marzullo, Richard P. Seitz, MARKS, O’NEILL, O’BRIEN, DOHERTY &
KELLY, P.C., Towson, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            David   Brightwell      appeals   the   district   court’s     order

granting summary judgment to the Appellees and dismissing his

civil rights complaint.           We have reviewed the record and find no

reversible error.         Accordingly, we affirm for the reasons stated

by the district court.             Brightwell v. Moultrie, No. 8:12-cv-

01520-DKC   (D.     Md.    Aug.    19,   2013).     We   dispense   with    oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                     AFFIRMED




                                         2